EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Carrie Schwartz on January 7, 2021.

The application has been amended as follows: 
	2.1. In claim 1:
                     a) line 25 (third from last line), “and” (second occurrence) has been deleted.
                     b) line 26 (second from last line), the phrase “c.  isopropyl laureate . . . and mixtures thereof;” has been deleted. 
	2.2. In claim 12, line 1, “any” before “claim 1” has been deleted.
	2.3. In claim 20, line 7, “laureate” has been replaced with --laurate--.
	2.4. In claim 26, line 1, “claim 1” has been replaced with --claim 20--.
	2.5. New claim 27 has been added as follows:
	--27.  (Newly Added) The water-soluble unit dose article according to claim 1, wherein the concentrated perfume composition further comprises from about 1% to about 10% by weight of the composition of a hydrophobic ester selected from the group consisting of isopropyl laurate, isopropyl myristate, isopropyl palmitate, and mixtures thereof.--
(support is found in original claims 6 and 7)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The objections to claims 4, 6 and 12 for minor informalities are withdrawn in view of Applicant’s amendment. The rejection of claims 2, 6, 7, 11, 12, 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.
	The rejection of claims 1-3, 6 and 8-18 under 35 U.S.C. 103 as being obvious over Glassmeyer et al. (US 2018/0216286) in view of Frankenbach et al. (US 2007/0281874) is withdrawn in view of Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C), that is, the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person, namely, The Procter & Gamble Co. 
	The present claims are found allowable in view of the incorporation of the allowable subject matter of claims 4 and 5 into independent claim 1 and the incorporation of the allowable subject matter of claim 7 into a new independent claim 20. As stated in the previous office action, none of the prior art, i.e., Dreher et al. (US Patent No. 8,980,816), in view of Frankenbach et al. (US 2007/0281874) teaches, discloses or suggests a concentrated perfume composition which is positioned between superposed plies of the recited water-soluble unit dose articles, wherein the concentrated perfume composition comprises the specific oil binding agents and the specific hydrophobic esters recited in independent claims 1 and 20, respectively. It is also noted that Dreher, the primary reference, teaches multi-ply fibrous structure comprising at least one ply of a unitary fibrous structure, wherein the multi-ply fibrous particles (which may comprise perfume; see col. 25, lines 24-26) positioned between the at least one ply of unitary fibrous structure and a second ply of a fibrous structure as disclosed in claim 22, not a concentrated perfume composition.  Even though Frankenbach, the secondary reference, teaches a concentrated perfume composition which comprises at least about 70% of a perfume, by weight of the composition; and from about 1% to about 30% of an amphiphile, by weight of the composition as disclosed in paragraph [0012], none of the amphiphiles read on the specific quaternary ammonium compounds recited in claim 1 and Frankenbach also fails to teach, disclose or suggest the incorporation of the specific hydrophobic esters into the concentrated perfume composition recited in independent claim 20.
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                       /LORNA M DOUYON/                                                                                       Primary Examiner, Art Unit 1761